DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is responsive to the RCE filed 02/10/2021.

Claims 1-10 are pending in this application. 

Request Continuation for Examination



2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 01/19/2021 has been entered. 




Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 7, and 8.  

The features as recited in independent claim 1: “stop the selected one or more of the processes for a predetermined time; control data of pages corresponding to the processes being stopped to be retreated from the memory to the storage device; execute the processes in parallel when the sum of working set sizes of the processes does not exceed the predetermined threshold value, and when the one or more of the processes are selected, calculate, for each of candidates of processes to be stopped, a usage size obtained by adding up working set sizes of the processes other than a relevant candidate of process to be stopped; and select a candidate amona the candidates based on the usage size”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claims 7 and 8: “stopping the selected one or more of the processes for a predetermined time; controlling data of pages corresponding to the processes being stopped to be retreated from a memory included in the computer to a storage device included in the computer; executing the processes in parallel when the sum of working set sizes of the processes does not exceed the predetermined threshold value, in the selecting, for each of candidates of processes to be stopped, a usage size obtained by adding up workin set sizes of the processes other than a relevant candidate of process to be stopped is calculated; and a candidate is selected among the candidates based on the usage size”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION

	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/Primary Examiner, Art Unit 2199